Case 1:19-mj-02670-LFL Document 2 Entered on FLSD Docket 05/01/2019 Page 1 of 1

                     UM TED STA TES D ISTR ICT CO U R T
                     SOUTHERN D ISTRICT OF FLORIDA
                            M IA M ID IV ISIO N

                    CaseNo.19-2670-M J-LOU1S (SEALED)



UM TED STA TES O F A M ER ICA ,
         Plaintiff,




GREGORY RAY BLO SSER,
            Defendantts).
                        /



      TH IS C A U SE cam e before the Court and pursuant to proceedings it is

thereupon,PIJR SU A N T TO Tl'lE A R REST O F TI-IE A BO V E N A M ED

D EFEN D A N T,TI-H S CA SE IS X R EB Y LTN SEA LED .

 D O N E A N D O R D ER ED atM iam i,Florida.



 D ated:04/30/19



                                      z'
                                     zy




                               L auren F.L ouis
                               U N ITE D STA TE S M A G IST R A TE JU D G E
